  Case 3:18-cv-00862-REP Document 21 Filed 01/07/19 Page 1 of 2 PageID# 892



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

PAUL PARSHALL, Individually and On                 )
Behalf of All Others Similarly Situated,           )
                                                   )
                       Plaintiff,                  )
                                                   )   Case No. 3:18-cv-00862
       v.                                          )
                                                   )
ACCESS NATIONAL CORPORATION,                       )
JOHN C. LEE IV, MICHAEL G.                         )
ANZILOTTI, J. RANDOLPH BABBITT,                    )
CHILDS F. BURDEN, MICHAEL W.                       )
CLARKE, JOHN W. EDGEMOND,                          )
MARTIN S. FRIEDMAN, THOMAS M.                      )
KODY, GARY D. LECLAIR, MARY LEIGH                  )
MCDANIEL, JANET A. NEUHARTH,                       )
ROBERT C. SHOEMAKER, and UNION                     )
BANKSHARES CORPORATION,                            )
                                                   )
                       Defendants.                 )


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Paul Parshall (“Plaintiff”) hereby voluntarily dismisses the above-

captioned action (the “Action”) without prejudice. Defendants have filed neither an answer nor a

motion for summary judgment in the Action. Additionally, no class has been certified in the

Action, and no class members will be bound or affected by this Notice. Therefore, Plaintiff’s

dismissal of the Action is effective upon the filing of this Notice, and notice to the putative class

is not required.
  Case 3:18-cv-00862-REP Document 21 Filed 01/07/19 Page 2 of 2 PageID# 893



Dated: January 7, 2019

By: /s/ David G. Browne
David G. Browne (VSB No. 65306)
SPIRO & BROWNE, PLC
6802 Paragon Place, Suite 410
Richmond, VA 23230
Telephone: (804) 573-9220
Facsimile: (804) 836-1855
Email: dbrowne@sblawva.com

- and –

RIGRODSKY & LONG, P.A.
300 Delaware Avenue, Suite 1220
Wilmington, DE 19801
Telephone: (302) 295-5310
Facsimile: (302) 654-7530

RM LAW, P.C.
1055 Westlakes Drive, Suite 300
Berwyn, PA 19312
Telephone: (484) 324-6800
Facsimile: (484) 631-1305




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 7th day of January, 2019, a true and accurate copy of the
foregoing Notice of Voluntary Dismissal was filed via the ECF system and served thereby on all
parties receiving notice via the ECF system.


                                                   ______/s/ David G. Browne_____




                                               2
